Exhibit 10.5

EMPLOYEE INVENTIONS ASSIGNMENT

AND RESTRICTIVE OBLIGATIONS AGREEMENT

As an employee of Red Hat, Inc., a Delaware corporation (the “Company”) and in
consideration of the offer of employment made to me by the Company, I agree to
the following:

 

1. Confidentiality Undertaking

 

  A.

Confidential Information. I agree at all times, both during and after the term
of my employment with the Company, to hold in the strictest confidence, and not
to use (except for the benefit of the Company at the Company’s direction) or
disclose (without the written authorization of an officer of the Company),
regardless of when disclosed to me, any and all technical data, trade secrets,
know-how or other confidential or proprietary information of the Company,
including without limitation any and all information related to the products,
product plans, technologies, inventions, mask works, ideas, processes, formulas,
source and object codes, computer programs, data bases, other works of
authorship, improvements, discoveries, developments, designs and techniques,
research, developmental or experimental work, customer and business partner
lists, employee lists, business plans, sales or marketing plans or results,
markets, prices and costs, financial information, or other subject matter
pertaining to any business of the Company or any of its licensors, customers,
business partners, consultants or customers (collectively, “Confidential
Information”). I understand that Confidential Information further includes, but
is not limited to, information pertaining to any aspect of the Company’s
business which is either information not known (or known as a result of a
wrongful act of mine or of others who were under confidentiality obligations as
to the item or items involved) by actual or potential competitors of the Company
or other third parties not under confidentiality obligations to the Company, or
is otherwise proprietary information of the Company or its customers or
suppliers, whether of a technical nature or otherwise. I further understand that
Confidential Information does not include (i) any of the foregoing items which
has become publicly and widely known and made generally available through no
wrongful act of mine or of others who were under confidentiality obligations as
to the item or items involved, (ii) disclosure or use of Confidential
Information that in good faith is determined to be required or appropriate to
advance the best interests of the Company in connection with my work as an
employee of the Company and is not inconsistent with any lawful request or
direction that I may receive from the Board of Directors of the Company
(“Board”) or a committee or other representative of the Board, (iii) disclosure
of Confidential Information when required by a court of law, by any governmental
agency having supervisory authority over the business of the Company or by any
administrative or legislative body (including a committee thereof) with apparent
jurisdiction to order me to divulge, disclose or make accessible such
information; provided, however, that prior to any such disclosure I shall notify
the Company’s General Counsel of such requirement sufficiently in advance to
allow the Company a reasonable opportunity to take any action that it determines
appropriate to protect such Confidential Information and I agree to cooperate
with the Company in good faith in taking any such action, or (iv) disclosure of
Confidential

 

1



--------------------------------------------------------------------------------

 

Information to my spouse, attorney and/or personal tax and financial advisors as
reasonably necessary or appropriate to advance my tax, financial and other
personal planning (each an “Exempt Person”); provided, however, that prior to
any disclosure of Confidential Information to an Exempt Person I will inform
such Exempt Person of my obligations hereunder and of their obligation to
protect such Confidential Information to the same extent and I understand that
any disclosure or use of any Confidential Information by an Exempt Person shall
be deemed to be a breach of this Section 1.A. by me.

 

  B. Former Employer Information. I agree that I do not possess, have not
brought, and will not bring to the Company, nor use or disclose in the course of
the performance of my duties at the Company, any inventions, technical data,
trade secrets, know-how or other confidential or proprietary information of any
former employer or third party without the written authorization of such
employer or third party. I represent that my performance of all terms of this
Agreement or any other agreement related to my employment with the Company has
not breached and will not breach any agreement to keep in confidence the
inventions, technical data, trade secrets, know-how or other confidential or
proprietary information of any former employer or third party acquired by me
prior or subsequent to the commencement of my employment with the Company.

 

  C. Third Party Information. I recognize that the Company has received and in
the future will receive confidential or proprietary information from third
parties subject to a duty on the Company’s part to maintain the confidentiality
of such information and/or to use it only for certain limited purposes (“Third
Party Information”). I agree to hold all such Third Party Information in the
strictest confidence and not to disclose it to any person or entity (other than
Company personnel who need to know such information in connection with their
work for the Company) or to use it except as necessary in carrying out my work
for the Company consistent with the Company’s agreement with such third party.

 

2. Assignment of Inventions and Original Works of Authorship

 

  A. Inventions and Original Works Retained by Me. If applicable, I have
attached hereto, as Exhibit A, a list describing all inventions, developments,
discoveries, techniques, modifications, improvements, technology, trade secrets,
computer programs, mask works, know-how, processes, concepts, methods, systems,
specifications, algorithms, designs, formulas, original works of authorship, or
any other intellectual property rights whatsoever, whether or not patentable or
registrable under copyright, trademark or similar laws or subject to analogous
protection (collectively, “Inventions”) that (i) were conceived, developed, made
or reduced to practice prior to my employment with the Company, (ii) belong
solely to me or belong to me jointly with another, (iii) relate in any way to
any of the Company’s proposed businesses and products, and (iv) are not assigned
to the Company hereunder (collectively, the “Prior Inventions”). If no such list
is attached, I represent that there are no Prior Inventions. I agree not to
allow any Prior Invention to be incorporated into any product, process,
technology or machine of the Company. If in the course of my employment with the
Company, I incorporate into a Company product, process, technology or machine a
Prior Invention, the Company is hereby granted and shall have a nonexclusive,
royalty-free, irrevocable, perpetual, worldwide license (with the right to
sublicense) to make, have made, modify, make derivative works of, use, sell and
otherwise distribute or exploit such Prior Invention as part of or in connection
with such product, process, technology or machine.

 

2



--------------------------------------------------------------------------------

  B. Inventions and Original Works Assigned to the Company. During the term of
my employment with the Company, I will promptly disclose to the Company, hold in
trust for the sole right and benefit of the Company and hereby assign to the
Company, all rights to and interests in Inventions which I may solely or jointly
conceive or develop or reduce to practice, or cause to be conceived or developed
or reduced to practice, (a) that relate to the Company’s past, present or
demonstrated or reasonably foreseeable future business or research, whether or
not developed during normal working hours, or (b) that are developed with the
use or aid of any Company equipment, supplies or facilities, or (c) that use or
are based on or developed from any Confidential Information of the Company or
Third Party Information, or (d) that result from any work, service or duty I
perform with the Company (collectively, the “Assigned Inventions”). Any
assignment hereunder includes all rights of paternity, integrity, disclosure and
withdrawal and any other rights that may be known as or referred to as “moral
rights,” “artist’s rights,” “droit moral” or the like. I further acknowledge
that all Assigned Inventions are “works made for hire” (to the greatest extent
permitted by applicable law) and are compensated by my salary. Notwithstanding
the foregoing, I understand that this Agreement will not be deemed to require
assignment of any Invention whose assignment to the Company pursuant to this
Agreement would be expressly prohibited by a specifically applicable state law,
regulation, rule or public policy of the State of North Carolina.

 

  C. Maintenance of Records. I agree to keep and maintain adequate and current
written records of all Assigned Inventions during the term of my employment with
the Company, in the format specified by the Company. The records will be
available to and remain the sole property of the Company at all times. I agree
not to remove such records from the Company’s place of business except as
expressly permitted in writing by an officer of the Company. I agree to return
all such records (including any copies thereof) to the Company at the time of
termination of my employment with the Company.

 

  D.

Enforcement of Intellectual Property Rights. I agree that, whenever requested by
the Company, I shall assist the Company or its designee to secure the Company’s,
or its designee’s, rights in the Assigned Inventions and any copyrights,
patents, trademarks, mask work rights, moral rights, or other intellectual
property rights relating thereto in any and all countries, including the
disclosure to the Company or its designee of all pertinent information and data
with respect thereto, the execution of all applications, specifications, oaths,
assignments, recordations, and all other instruments and the taking of all such
other acts (including appearances as a witness) which the Company or its
designee shall deem necessary in order to apply for, perfect, obtain, maintain,
review, restore, enforce, defend and transfer such rights, or if not
transferable, waive such rights, and in order to assign and convey to the
Company or its designee, and any successors, assigns and nominees thereof and to
further evidence, record and perfect the sole and exclusive rights, title and
interest in and to such Assigned Inventions, and any copyrights, patents,
trademarks, mask work rights, moral rights or other intellectual property rights
relating thereto. I further agree that my obligation to execute or cause to be
executed, when it is in my power to do so, any such instruments or papers or to
take such other acts shall continue after the termination of this Agreement
until the expiration of the last such intellectual property right to expire in
any country of the world. If the Company or its designee is unable because of my
mental or physical incapacity or unavailability or for any other reason to
secure my signature to apply for or to pursue any application for any United
States or foreign patents, copyright, mask works or other registrations covering
Assigned Inventions, then I hereby irrevocably designate and appoint the Company
and its duly

 

3



--------------------------------------------------------------------------------

 

authorized officers and agents as my agent and attorney in fact, to act for and
in my behalf and stead to execute and file any such applications and any
documents and to do all other lawfully permitted acts to further the application
for, prosecution, issuance, maintenance or transfer of letters patent, copyright
or other registrations thereon with the same legal force and effect as if
originally executed by me. I hereby waive and irrevocably quitclaim to the
Company or its designee any and all claims, of any nature whatsoever, which I
now or hereafter have for infringement of any and all proprietary rights
assigned to the Company or such designee pursuant to the terms of this
Agreement.

 

3. Conflicting Employment. I agree that, during the term of my employment with
the Company, I will not engage in any other employment, occupation, consulting
or other business activity related to the past, present or demonstrated or
reasonably foreseeable future business of the Company, nor will I engage in any
other activities that conflict with my obligations to the Company. I am not now
an employee, director, officer or consultant of a for-profit organization and I
agree not to accept any position of this nature during the term of my employment
without the prior written consent of the Company.

 

4. Returning Company Documents. I agree that, upon termination of my
responsibilities as an employee of the Company, I will deliver to the Company
(and will not keep in my possession or deliver to anyone else) any and all
devices, records, data, notes, reports, proposals, lists, correspondence,
memoranda, specifications, drawings, blueprints, sketches, materials, flow
charts, equipment, other documents or property, or reproductions of any of the
foregoing items belonging to the Company, its subsidiaries, affiliates,
successors, or assigns and any and all materials embodying Inventions,
Confidential Information or Third Party Information. I further agree that I have
no expectation of privacy with respect to the Company’s telecommunications,
networking or information processing systems (including without limitation,
stored computer files, email messages and voice messages) and any property
situated on the Company’s premises and owned by the Company, including disks and
other storage media, filing cabinets or other work areas, all of which are
subject to monitoring and/or inspection by Company personnel at any time with or
without notice. In the event of the termination of my employment, I agree to
sign and deliver to the Company the “Termination Certification” attached hereto
as Exhibit B, however, my failure to sign and deliver the Termination
Certificate shall in no way diminish my continuing obligations under this
Agreement.

 

5. Non-Competition Provisions. During the period commencing on the date hereof
and ending on the expiration of one (1) year following the termination of my
employment with the Company for any reason, whether with or without cause, I
shall not either directly or indirectly own, manage, operate, join, advise,
control or otherwise engage or participate in or be connected as an officer,
employee, partner, investor, creditor, guarantor, advisor, or consultant in, or
on behalf of, myself or any other person or entity that competes against or is
in any way engaged in any business the Company is engaged in or preparing to
become engaged in prior to or on the date of the termination of my employment;
provided, however, that a passive ownership interest of 1% or less in any
publicly or privately held company shall not constitute a competitive activity.

 

6.

Non-Solicitation and Non-Hire of Employees. For the period commencing on the
date hereof and ending on the expiration of one (1) year following the
termination of my employment with the Company for any reason, whether with or
without cause, I shall not either directly or indirectly solicit, induce,
recruit, encourage or otherwise endeavor to cause or attempt to cause any
employee or consultant of the Company to terminate their

 

4



--------------------------------------------------------------------------------

 

relationship with the Company. Furthermore, I shall not either directly or
indirectly hire or cause to have hired any individual who either is an employee
of the Company at the time that the employment offer is made or was an employee
of the Company at any time during the six-month period preceding the time that
the employment offer is made. The Company acknowledges and agrees that this
Section 6 does not apply to my personal secretary.

 

7. Non-Solicitation of Customers. For the period commencing on the date hereof
and ending on the expiration of one (1) year following the termination of my
employment with the Company for any reason, whether with or without cause, I
shall not either directly or indirectly solicit, induce, recruit, encourage or
otherwise endeavor to cause or attempt to cause any past, current or prospective
customer of the Company, to cease doing business in whole or in part with the
Company or to change or alter in any adverse way the business relationship such
customer has with the Company.

 

8. Non-Disparagement. For a period of one (1) year immediately following the
termination of my employment, for any reason or no reason, I agree and represent
that I shall not make any statement disparaging the Company, any officer,
director, employee or other service provider for the Company, or any product or
service offered by the Company, and the Company agrees and represents that its
then serving executive officers and/or members of its Board of Directors shall
not make any statement disparaging me.

 

9. No Conflicting Agreement. I represent that my performance of all the terms of
this Agreement and my employment with the Company does not and will not breach
any (i) agreement, written or oral, I have entered into, or will enter into with
any third party, including without limitation any agreement to keep in
confidence proprietary or confidential information acquired by me in confidence
or in trust prior to commencement of my employment with the Company or (ii) any
duty, restriction, adjudication, injunction or finding of any kind by any court
or agency by which I may be bound. I agree not to enter into any written or oral
agreement that conflicts with the provisions of this Agreement.

 

10. Notification of New Employer. I hereby agree to notify any future employer
of my rights and obligations under this Agreement. If I should fail to so notify
any future employer, I hereby consent to such notification being made by the
Company.

 

11. General Provisions

 

  A. No Employment Rights. I agree that my employment with the Company is “at
will,” but subject to the terms and conditions of the employment agreement
between me and the Company dated as of December 19, 2007 (the “Employment
Agreement”). Either the Company or I may terminate this relationship without
notice at any time, for any reason or no reason, with or without cause.

 

  B. Period Governed. I understand and agree that this Agreement is in effect
and binding from the first date of my employment with the Company.

 

  C. Governing Law. This Agreement will be governed by and construed according
to the laws of the State of North Carolina, as such laws are applied to
agreements entered into and to be performed entirely within North Carolina
between North Carolina residents. I hereby expressly consent to the personal
jurisdiction of and venue in the state courts located in Wake County, North
Carolina.

 

  D.

Remedies. I acknowledge that I will have access to Confidential Information of
the Company and that any breach or threatened breach of this Agreement by me may
cause the Company irreparable harm and any remedy at law for any such breach or
threatened

 

5



--------------------------------------------------------------------------------

 

breach is and will be inadequate to remedy such irreparable harm, and therefore
I agree that the Company will be entitled to seek extraordinary relief in court,
including but not limited to temporary restraining orders, preliminary
injunctions and permanent injunctions without the necessity of posting a bond or
other security and in addition to and without prejudice to any other rights or
remedies that the Company may have for any such breach or threatened breach.

 

  E. Advice of Counsel. I ACKNOWLEDGE THAT, IN EXECUTING THIS AGREEMENT, I HAVE
HAD THE OPPORTUNITY TO SEEK THE ADVICE OF INDEPENDENT LEGAL COUNSEL, AND I HAVE
READ AND UNDERSTOOD ALL OF THE TERMS AND PROVISIONS OF THIS AGREEMENT. THIS
AGREEMENT SHALL NOT BE CONSTRUED AGAINST ANY PARTY BY REASON OF THE DRAFTING OR
PREPARATION HEREOF.

 

  F. Entire Agreement. This Agreement and the Employment Agreement set forth the
entire agreement and understanding between the Company and me relating to the
subject matter herein and merges all prior discussions and communications
between us. No modification of or amendment to this Agreement, nor any waiver of
any rights under this Agreement, will be effective unless in writing signed by
the party to be charged. No waiver by the Company of any breach of this
Agreement shall operate as a waiver of any preceding or succeeding breach and no
waiver by the Company of any right under this Agreement will be construed as a
waiver of any other right. Any subsequent change or changes in my duties, salary
or compensation will not affect the validity or scope of this Agreement.

 

  G. Severability/Legal Fees. If one or more of the provisions in this Agreement
are deemed void by law, then the remaining provisions will continue in full
force and effect. If any of the provisions contained in Sections 5 through 7 of
this Agreement are for any reason held to be excessively broad as to duration,
geographical scope, activity or subject, such provision shall be construed by
limiting and reducing it, so as to be enforceable to the extent compatible with
applicable law. In the event any action is brought to enforce the terms of this
Agreement, the prevailing party shall be entitled to recover their reasonable
attorneys’ fees and costs.

 

  H. Survival. The provisions of this Agreement shall survive the termination of
my employment and the assignment of this Agreement by the Company to any
successor in interest or other assignee.

 

  I. Successors and Assigns. This Agreement will be binding upon my heirs,
executors, administrators and other legal representatives and will be for the
benefit of the Company, its successors, and its assigns. Notwithstanding the
foregoing, this Agreement is personal to me and may not be assigned by me
without the prior written consent of the Company.

 

/s/ James M. Whitehurst

James M. Whitehurst Date January 1, 2008

 

6



--------------------------------------------------------------------------------

EXHIBIT A

to

Employee Invention Assignment and Nondisclosure Agreement

LIST OF PRIOR INVENTIONS AND ORIGINAL WORKS OF AUTHORSHIP

 

Title of Invention/Work of Authorship

      

Date

      

Identifying Number

or Brief Description

 

    

 

    

 

 

    

 

    

 

 

    

 

    

 

 

    

 

    

 

 

    

 

    

 

 

    

 

    

 

 

    

 

    

 

 

7



--------------------------------------------------------------------------------

EXHIBIT B

to

Employee Invention Assignment and Nondisclosure Agreement

TERMINATION CERTIFICATION

This is to certify that I do not have in my possession, nor have I failed to
return, any devices, records, data, notes, reports, proposals, lists,
correspondence, memoranda specifications, drawings, blueprints, sketches,
materials, flow charts, equipment, other documents or property, or reproductions
of any of the foregoing items belonging to Red Hat, Inc., its subsidiaries,
affiliates, successors or assigns (together, the “Company”).

I further certify that I have complied with all the terms of the Company’s
Employee Inventions Assignment and Restrictive Obligations Agreement signed by
me, including the reporting of any inventions (as defined therein), conceived or
made by me (solely or jointly with others) covered by that agreement.

I further agree that, in compliance with the Employee Inventions Assignment and
Restrictive Obligations Agreement, I will preserve as confidential all technical
data, trade secrets, know-how or other confidential or proprietary information
of the Company, including without limitation any and all information related to
the products, product plans, technologies, inventions, mask works, ideas,
processes, formulas, source and object codes, computer programs, data bases,
other works of authorship, improvements, discoveries, developments, designs and
techniques, research, developmental or experimental work, customer and business
partner lists, employee lists, business plans, sales or marketing plans or
results, markets, prices and costs, financial information, or other subject
matter pertaining to any business of the Company or any of its licensors,
customers, business partners, consultants or customers.

Date:                      

NOTE: THIS IS A TEMPLATE WHICH IS TO BE SIGNED ONLY UPON TERMINATION

 

 

Employee Signature

 

Printed or Typed Name

 

8